



UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION


 
)
 
 
)
 
In the Matter of
)
 
 
)
File No. 191-0074
Aaron's Inc.,
)
 
a corporation.
)
 
 
)
 
 
)
 





AGREEMENT CONTAINING CONSENT ORDER


The Federal Trade Commission (“Commission”) has initiated an investigation of
certain acts and practices of Aaron’s Inc. (“Aaron’s” or “Proposed Respondent”),
Rent- A-Center, Inc., and Buddy’s Newco, LLC. The Commission’s Bureau of
Competition has prepared a draft administrative complaint (“Draft Complaint”).
The Bureau of Competition and Proposed Respondent enter into this Agreement
Containing Consent Order (“Consent Agreement”) to cease and desist from engaging
in such anticompetitive practices to resolve the allegations in the Draft
Complaint through a proposed Decision and Order (“Decision and Order”), both of
which are attached, to present to the Commission.


IT IS HEREBY AGREED by and between Proposed Respondent, by its duly authorized
officers and attorneys, and counsel for the Commission that:


1.
Proposed Respondent Aaron’s, is a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Georgia, with its
headquarters and principal place of business located at 400 Galleria Parkway SE,
Suite 300, Atlanta, Georgia.



2.
Proposed Respondent admits all the jurisdictional facts set forth in the Draft
Complaint.



3.
Proposed Respondent waives:



a.
any further procedural steps;



b.
the requirement that the Decision and Order contain a statement of findings of
fact and conclusions of law;

c.
all rights to seek judicial review or otherwise to challenge or contest the
validity of the Decision and Order entered pursuant to this Consent Agreement;
and



d.
any claim under the Equal Access to Justice Act.



4.
This Consent Agreement is for settlement purposes only and does not constitute
an admission by Proposed Respondent that the law has been violated as alleged in
the






--------------------------------------------------------------------------------





Draft Complaint, or that the facts as alleged in the Draft Complaint, other than
jurisdictional facts, are true.


5.
Proposed Respondent shall submit an initial compliance report, pursuant to
Commission Rule 2.33, 16 C.F.R. § 2.33, no later than 60 days after the date on
which Proposed Respondent executes this Consent Agreement and subsequent
compliance reports every 30 days thereafter until the Decision and Order becomes
final. After the Decision and Order becomes final, the reporting obligations
contained in the Decision and Order shall control and the reporting obligations
under this Consent Agreement shall cease. Each compliance report shall set forth
in detail the manner in which Proposed Respondent has complied, has prepared to
comply, is complying, and will comply with the Consent Agreement and the
Decision and Order. Proposed Respondent shall provide sufficient information and
documentation to enable the Commission to determine independently whether
Proposed Respondent is in compliance with the Consent Agreement and the Decision
and Order.



6.
Each compliance report submitted pursuant to Paragraph 5 shall be verified in
the manner set forth in 28 U.S.C. § 1746 by the Chief Executive Officer or
another officer or employee specifically authorized to perform this function.
Commission Rule 2.41(a), 16 C.F.R. § 2.41(a), requires that the Commission
receive an original and 2 copies of each compliance report. Proposed Respondent
shall file a paper original of each compliance report with the Secretary of the
Commission and electronic copies of each compliance report with the Secretary at
ElectronicFilings@ftc.gov, and with the Compliance Division at
bccompliance@ftc.gov. In addition, Proposed Respondent shall provide a copy of
each compliance report to the Monitor, if one has been appointed pursuant to the
Decision and Order.



7.
This Consent Agreement, and any compliance reports filed pursuant to this
Consent Agreement, shall not become part of the public record of the proceeding
unless and until the Commission accepts the Consent Agreement. If the Commission
accepts this Consent Agreement, the Commission will place it, together with the
Draft Complaint, the proposed Decision and Order, an explanation of the
provisions of the proposed Decision and Order, and any other information that
may help interested persons understand the order on the public record for the
receipt of comments for 30 days.

8.
If the Commission accepts this Consent Agreement, the Commission may, without
further notice to Proposed Respondent: (a) issue and serve its Complaint (in
such form as the circumstances may require), and (b) issue and serve its
Decision and Order containing injunctive relief in disposition of the

proceeding. Further, at any time before the Commission issues and serves its
Decision and Order, the Commission may withdraw its acceptance of this Consent
Agreement pursuant to the provisions of Commission Rule 2.34, 16 C.F.R. §
2.34. If the Commission withdraws its acceptance of this Consent Agreement, the
Commission will notify Proposed Respondent and take other actions it considers
appropriate.


9.
The Decision and Order shall become final upon service. Delivery of the
Complaint and the Decision and Order to Proposed Respondent by any means
provided in Commission Rule 4.4(a), 16 C.F.R. § 4.4(a), or by delivery to United
States counsel for Proposed Respondent identified in this Consent Agreement,
shall constitute






--------------------------------------------------------------------------------





service to Proposed Respondent. Proposed Respondent waives any rights it may
have to any other manner of service. Proposed Respondent also waives any rights
it may otherwise have to service of any appendices attached or incorporated by
reference into the Decision and Order, if Proposed Respondent is already in
possession of such appendices, and agrees that it is bound to comply with and
will comply with the Decision and Order to the same extent as if it had been
served with copies of the appendices.


10.
The Complaint may be used in construing the terms of the Decision and Order and
no agreement, understanding, representation, or interpretation not contained in
the Decision and Order or the Consent Agreement may be used to vary or
contradict the terms of the Decision and Order.



11.
By signing this Consent Agreement, Proposed Respondent represents and warrants
that:



a.
it can fulfill all the terms of and accomplish the full relief contemplated by
the Decision and Order including, among other things, effectuating all required
divestitures, assignments and transfers, and obtaining any necessary approvals
from governmental authorities, leaseholders, and other third parties to
effectuate the divestitures, assignments, and transfers; and



b.
all parents, subsidiaries, affiliates, and successors necessary to effectuate
the full relief contemplated by this Consent Agreement and the Decision and
Order are parties to this Consent Agreement and are bound as if they had signed
this Consent Agreement and were made parties to this proceeding, or are within
the control of parties to this Consent Agreement and the Decision and Order, or
will be after the acquisition.



12.
Proposed Respondent has read the Draft Complaint and the proposed Decision and
Order. Proposed Respondent agrees to comply with the terms of the proposed
Decision and Order from the date it signs this Consent Agreement. Proposed

Respondent understands that once the Commission has issued the Decision and
Order, it will be required to file one or more compliance reports setting forth
in detail the manner in which it has complied, has prepared to comply, is
complying, and will comply with the Decision and Order. When final, the Decision
and Order shall have the same force and effect and may be altered, modified, or
set aside in the same manner and within the same time as provided by statute for
other orders. Proposed Respondent further understands that it may be liable for
civil penalties in the amount provided by law for each violation of the Decision
and Order.









--------------------------------------------------------------------------------





AARON’S INC.




/s/ John W. Robinson


By: John W. Robinson III
President and Chief Executive Officer Aaron’s Inc.


Dated:  August 9, 2019






/s/ Norman Armstrong, Jr.


Norman Armstrong, Jr. King & Spalding LLP Counsel for Aaron’s Inc.


Dated:  August 9, 2019
FEDERAL TRADE COMMISSION






/s/ Joseph A. Lipinsky


By: Joseph A. Lipinsky Attorney
Northwest Region






/s/ Tina Kondo


Tina Kondo Assistant Director Northwest Region






/s/ Charles Harwood


Charles Harwood Director Northwest Region






/s/ Ian R. Conner


Ian R. Conner Deputy Director
Bureau of Competition


















































--------------------------------------------------------------------------------





UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION


COMMISSIONERS:    Joseph J. Simons, Chairman
Noah Joshua Phillips Rohit Chopra
Rebecca Kelly Slaughter Christine S. Wilson




 
)
 
 
)
 
In the Matter of
)
 
 
)
Docket No. C-
Aaron's Inc.,
)
 
a corporation.
)
 
 
)
 
 
)
 





DECISION AND ORDER


The Federal Trade Commission (“Commission”), having initiated an investigation
of certain acts and practices of Aaron’s Inc. (“Respondent”), Rent-A-Center,
Inc., and Buddy’s Newco, LLC, and Respondent having been furnished thereafter
with a copy of the draft Complaint that counsel for the Commission proposed to
present to the Commission for its consideration and which, if issued by the
Commission, would charge Respondent with violations of Section 5 of the Federal
Trade Commission Act, as amended, 15 U.S.C. § 45; and


Respondent, its attorneys, and counsel for the Commission having thereafter
executed an Agreement Containing Consent Order (“Consent Agreement”), containing
an admission by Respondent of all the jurisdictional facts set forth in the
aforesaid draft Complaint, a statement that the signing of said Consent
Agreement is for settlement purposes only and does not constitute an admission
by Respondent that the law has been violated as alleged in such Complaint, or
that the facts as alleged in such Complaint, other than jurisdictional facts,
are true, and waivers and other provisions as required by the Commission’s
Rules; and


The Commission having thereafter considered the matter and having determined it
had reason to believe that Respondent has violated the said Act, and that a
Complaint should issue stating its charges in that respect, and having accepted
the executed Consent Agreement and placed such Consent Agreement on the public
record for a period of thirty (30) days for the receipt and consideration of
public comments, now in further conformity with the procedure described in
Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission hereby makes the
following jurisdictional findings and issues the following Decision and Order
(“Order”):


1.
Respondent Aaron’s Inc., is a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Georgia, with its
headquarters and principal place of business located at 400 Galleria Parkway SE,
Suite 300, Atlanta, Georgia 30339.








--------------------------------------------------------------------------------





2.
The Federal Trade Commission has jurisdiction of the subject matter of this
proceeding and of the Respondent, and the proceeding is in the public interest.



ORDER
I.
IT IS HEREBY ORDERED that, as used in this Order, the following definitions
shall
apply:


A.
“Aaron’s” or “Respondent” means Aaron’s Inc., its directors, officers, partners,
employees, agents, representatives, successors, and assigns; and the joint
ventures, subsidiaries, partnerships, divisions, groups, and affiliates
controlled by Aaron’s Inc., and the respective directors, officers, employees,
agents, representatives, successors, and assigns of each.



B.
“Buddy’s” means Buddy’s Newco, LLC, d/b/a Buddy’s Home Furnishings, is a limited
liability company organized, existing, and doing business under and by virtue of
the laws of the State of Delaware, with its principal address at 4705 S. Apopka
Vineland Road, Suite 206, Orlando, Florida 32819.



C.
“RAC” means Rent-A-Center, Inc., a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Delaware, with its
principal address at 5501 Headquarters Drive, Plano, Texas 75024.



D.
“Commission” means the Federal Trade Commission.



E.
“Aaron’s Franchisee” means a Third Party business owner who operates a RTO
Retail Center under the Aaron’s corporate trademark or associated brands.



F.
“Antitrust Laws” means the Federal Trade Commission Act, as amended, 15 U.S.C. §
41 et seq., the Sherman Act, 15 U.S.C. § 1 et seq., and the Clayton Act, 15
U.S.C. § 12 et seq.



G.
“Board Member” means a member of the board of directors or board of managers for
a specified entity.



H.
“Competitor” means any Third Party that, directly or through a subsidiary, owns
operates, or is a franchisor of, one or more RTO Retail Centers in the United
States, including Buddy’s and RAC.



I.
“Consent Agreement” means the Agreement Containing Consent Order.



J.
“Consumer Rental Contracts” means contracts that provide a consumer with a
consumer good through a leasing arrangement that terminates when the consumer
acquires ownership or the lessor takes repossession of the consumer good.
Consumer Rental Contracts are also referred to as rent-to-own contracts, rental
purchase agreements, and lease-to-own agreements.



K.
“Executive Team” means Board Members, CEO, President, Executive Vice President,
and General Counsel of Respondent, and all employees of Respondent in a senior
management position with decision-making authority over Respondent’s business
operations.



L.
“Non-Competition Agreement” means any agreement or covenant not to operate an
RTO Retail






--------------------------------------------------------------------------------





Center within a specified geographic area for a specified period.


M.
“Third Party” means any natural person, partnership, corporation, association,
trust, joint venture, or other business or legal entity other than Respondent.



N.
“Reciprocal Purchase Agreement” means a contingent agreement or series of
contingent agreements through which Respondent or an Aaron’s Franchisee agrees
to close a RTO Retail Center and sell its Consumer Rental Contracts to a
Competitor or its franchisee, and that Competitor or its franchisee agrees to
close a different RTO Retail Center and sell its Consumer Rental Contracts to
Respondent or an Aaron’s Franchisee.



O.
“RTO Retail Center” means a store with a physical location that primarily offers
consumer goods through Consumer Rental Contracts.



II.


IT IS FURTHER ORDERED that:


A.
Respondent shall not, directly or indirectly, enter into, solicit, invite,
facilitate, or enable any Third Party to enter into, a Reciprocal Purchase
Agreement.



B.
Respondent shall not enforce, in whole or part, any Non-Competition Agreement
that was part of, or contingent on, a Reciprocal Purchase Agreement.



C.
In any future franchise agreement or any renewal of an existing franchise
agreement, Respondent shall specifically prohibit the Aaron’s Franchisee from
entering into a Reciprocal Purchase Agreement with a Third Party.



III.


IT IS FURTHER ORDERED that no employee, officer, Board Member or other
representative of Respondent shall serve as a Board Member or officer for a
Competitor and Respondent shall not permit any employee, officer, Board Member
or other representative of a Competitor to serve as a Board Member for
Respondent.


IV.


IT IS FURTHER ORDERED that Respondent shall establish and maintain an antitrust
compliance program that sets forth the policies and procedures Respondent has
implemented to comply with the Order and the Antitrust Laws. The antitrust
compliance program shall include:


A.
Designation and retention of an antitrust compliance officer, who may be an
existing employee of Respondent, to supervise the design, maintenance, and
operation of the program;



B.
Training the Executive Team regarding Respondent’s obligations under this Order
and the Antitrust Laws:



1.
Within 30 days after this Order becomes final,



2.
At least annually during the term of the Order, and






--------------------------------------------------------------------------------







3.
Within 30 days of when an individual first becomes a member of the Executive
Team;



C.
Policies and procedures for employees and representatives of Respondent to ask
questions about, and report violations of, this Order and the Antitrust Laws
confidentially and without fear of retaliation of any kind;



D.
Policies and procedures for disciplining employees and representatives of
Respondent for failure to comply with this Order and the Antitrust Laws; and



Retention of documents and records sufficient to record Respondent’s compliance
with its obligations under this Paragraph IV of this Order, including but not
limited to records showing that employees and representatives of Respondent have
received all trainings required under this Order during the preceding 2 years.


V.


IT IS FURTHER ORDERED that Respondent shall file verified written reports
(“compliance reports”) in accordance with the following:


A.
Respondent shall submit:



1.
An interim compliance report 60 days after the Order is issued;



2.
Annual compliance reports each year on the anniversary of entry of the Order for
a period of ten (10) years; and



3.
Additional compliance reports as the Commission or its staff may request;



B.
Each compliance report shall set forth in detail the manner and form in which
Respondent intends to comply, is complying, and has complied with this Order.
Each compliance report shall contain sufficient information and documentation to
enable the Commission to determine independently whether Respondent is complying
with the Order. Conclusory statements that Respondent has complied with its
obligations under the Order are insufficient. Respondent shall include in its
reports, among other information or documentation that may be necessary to
demonstrate compliance:



1.
The identity and job title of the antitrust compliance officer;



2.
A description of how Respondent is complying with Paragraph II.B of the Order
with respect to each Reciprocal Purchase Agreement in existence prior to the
date of this Order and include, if applicable, any amendments, appendices,
exhibits, schedules and modifications made thereto; and



3.
With each annual compliance report, provide an electronic Excel spreadsheet
listing each RTO Retail Center for which either 1) Respondent or an Aaron’s
Franchisee sold the RTO Retail Center’s Consumer Rental Contracts to a
Competitor or franchisee of a Competitor, or 2) Respondent or an Aaron’s
Franchisee acquired the RTO Retail Center’s Consumer Rental Contracts of a
Competitor or franchisee of a Competitor and provide the following information
regarding each listed RTO Retail Center:






--------------------------------------------------------------------------------







a.
Whether Respondent or an Aaron’s Franchisee acquired or sold Consumer Rental
Contracts and the identity of the affiliated RTO Retail Center;



b.
The address of the RTO Retail Center;



c.
The name of all other parties to the transaction, and if another party was a
franchisee, the name of the franchisor of that party;



d.
Whether Respondent or an Aaron’s Franchisee has entered into a Non-

Competition Agreement in connection with the transaction; and


e.
A short summary of the relevant terms of the transaction including, but not
limited to: (i) the purchase price and/or valuation of assets; (ii) the closing
date of the transaction; and (iii) if Respondent or an Aaron’s Franchisee
acquired or sold Consumer Rental Contracts from multiple RTO Retail Centers in
the same transaction, the addresses of the other RTO Retail Centers.



C.
Respondent shall verify each compliance report in the manner set forth in 28
U.S.C.

§ 1746 by the Chief Executive Officer or another officer or employee
specifically authorized to perform this function. Respondent shall submit an
original and 2 copies of each compliance report as required by Commission Rule
2.41(a), 16 C.F.R. § 2.41(a), including a paper original submitted to the
Secretary of the Commission and electronic copies to the Secretary at
ElectronicFilings@ftc.gov and to the Compliance Division at
bccompliance@ftc.gov. In addition, Respondent shall provide a copy of each
compliance report to the Monitor if the Commission has appointed one in this
matter.


VI.


IT IS FURTHER ORDERED that Respondent shall notify the Commission at least 30
days prior to:


A.
The proposed dissolution of Aaron’s Inc.;



B.
The proposed acquisition, merger, or consolidation of Aaron’s Inc; or



C.
Any other change in Respondent including, but not limited to, assignment and the
creation or dissolution of subsidiaries, if such change might affect compliance
obligations arising out of this Order.



VII.


IT IS FURTHER ORDERED that, for purposes of determining or securing compliance
with this Order, and subject to any legally recognized privilege, upon written
request and five (5) days’ notice to the relevant Respondent, made to its
principal place of business as identified in this Order, registered office of
its United States subsidiary, or its headquarters office, the notified
Respondent shall, without restraint or interference, permit any duly authorized
representative of the Commission:


A.
Access, during business office hours of the Respondent and in the presence of
counsel, to all facilities and access to inspect and copy all business and other
records and all documentary






--------------------------------------------------------------------------------





material and electronically stored information as defined in Commission


Rules 2.7(a)(1) and (2), 16 C.F.R. § 2.7(a)(1) and (2), in the possession or
under the control of the Respondent related to compliance with this Order, which
copying services shall be provided by the Respondent at the request of the
authorized representative of the Commission and at the expense of the
Respondent; and


B.
To interview officers, directors, or employees of the Respondent, who may have
counsel present, regarding such matters.



VIII.


IT IS FURTHER ORDERED that in connection with any legal proceeding brought by
the Commission against Buddy’s or RAC alleging that Respondent or an Aaron’s
Franchisee entered illegal Reciprocal Purchase Agreements, Respondent shall:


A.
Agree to service of process of all Commission subpoenas issued under Rule 3.34
of the Commission Rules of Practice, 16 C.F.R. ¶ 3.34; and



B.
Negotiate in good faith with the Commission to provide a declaration, affidavit,
and/or sponsoring witness, if necessary, to establish the authenticity and
admissibility of any documents and/or data that Respondent produces or has
produced to the Commission.



IX.


IT IS FINALLY ORDERED that this Order shall terminate 20 years from the date it
is
issued.


By the Commission.






April J. Tabor Acting Secretary


SEAL:
ISSUED:















